PRICE, Judge.
This case was tried de novo in the circuit court on appeal from a judgment of conviction in the county court. The affidavit and warrant charged that defendant did buy, sell or have in his possession, illegally, etc., prohibited liquors, etc., contrary to law. Defendant was found guilty by a jury. Proof being made to the court prior to sentence that this was a second conviction for said offense, his punishment was fixed at a fine of $500 and three months hard labor for the county, as provided by Title 29, Section 99, Code 1940.
The sufficiency of the evidence to support the conviction is not presented here. The defendant did not request the affirmative charge and made no motion for a new trial. Williams v. State, 31 Ala.App. 48, 11 So.2d 870; Chambers v. State, 31 Ala. App. 269, 15 So.2d 743, certiorari denied 245 Ala. 113, 15 So.2d 744; Lockwood v. State, 33 Ala.App. 337, 33 So.2d 401.
A separate discussion of each of the exceptions reserved to the rulings of the trial court is not considered necessary. The questions involved are elementary and have been passed on many times in the appellate courts. We have examined the record, as we are required to do under the law, and find no reversible error.
The judgment of conviction is affirmed.
Affirmed.